AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (the “Agreement”) is dated as of May 27, 2015, by and among HPIL Holding, a Nevada corporation (the “Parent”); HPIL HEALTHCARE Inc., a Nevada corporation (“HC”); HPIL ENERGYTECH Inc., a Nevada corporation (“ET”); HPIL WORLDFOOD Inc., a Nevada corporation (“WF”); HPIL REAL ESTATE Inc., a Nevada corporation (“RE”); HPIL GLOBALCOM Inc., a Nevada corporation (“GC”); and HPIL ART&CULTURE Inc., a Nevada corporation (“AC”; HC, ET, WF, RE, GC, and AC are collectively referred to as the “Companies” and, each individually, as a “Company”; the Parent and the Companies, collectively, the “Parties”). WHEREAS, the Parent owns one hundred percent (100%) of the issued and outstanding stock of each of the Companies; WHEREAS, the Boards of Directors of the Parent has approved this Agreement and the transactions contemplated herein, after making a determination that this Agreement and such transactions are advisable and in the best interests of the Parent and the shareholders of the Parent; WHEREAS, pursuant to the transaction contemplated by this Agreement and on the terms and subject to the conditions set forth herein, each of the Companies, in accordance with Chapter 92A of Title 7 of the Nevada Revised Statutes (the “NRS”), will merge with and into the Parent, with the Parent as the surviving corporation (the “Merger”); WHEREAS, for US federal income tax purposes, the Parties intend to the fullest extent applicable that the Merger qualify is a tax-free reorganization within the meaning of Section 368(a) of the Internal Revenue Code, as amended (the “Code”); and WHEREAS, the Parties desire to enter into the transactions contemplated by this Agreement. NOW THEREFORE, in consideration of the mutual covenants, terms and conditions set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE
